DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments, regarding the drawings, filed 03 December 2020 have been fully considered but they are not persuasive. 
Applicant argues 
The statutory requirement for showing the claimed invention only requires that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented..." (See 35 U.S.C. 113, See also 37 CFR §1.81(a), which states "[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented..."). With regard to the claimed subject matter of claims 14, 15 and 20, Applicant notes that at least paragraphs [0026], [0029], [0066] and [0073] of the application as originally filed provide adequate description to allow one of ordinary skill in the art to understand (i) how the "two or more electrical connectors" of claim 14 "are arranged in a hole of an electro- mechanical connection," and (ii) how the "two or more multi-layer capacitors" recited in claim 16 are "arranged in a stack." With regard to claim 15, FIG. la provides an illustration of "the first and second holes [being] through-holes extending between a top face of the body and a bottom face of the body" as recited in claim 15. Accordingly, Applicant respectfully submits that an express illustration in the drawings of the features of "two or more electrical connectors ... arranged in a hole of an electro-mechanical connection" and "two or more multi-layer capacitors ... arranged in a stack, wherein holes of the capacitors are aligned along a common axis, and a common contact pin extends through the aligned holes along the axis to connect together the multi-layer capacitors" is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented. 

The examiner disagrees with applicant.  As noted in the previous objection, 37 CFR 1.83(a) requires states “the drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features 

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two or more electrical connectors are arranged in the at least one hole’’ as recited in claim 14 and “comprising two or more multi-layer capacitors as defined in claim 15 arranged in a stack, wherein holes of the capacitors are aligned along a common axis, and a common contact pin extends through the aligned holes along the axis to connect together the multi-layer capacitors” as recited in claim 16 must be shown or the feature(s) canceled from the claim(s)..  No new matter should be entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-7, 10-12, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baechle et al. (US 2016/0254093) in view of Stevenson et al. (US 2005/0190527).
In regards to claim 1,
Baechle ‘093 discloses a capacitor comprising: 
a body of dielectric material (46 & 22 – fig. 2 & 7; [0026] & [0029]) in which an anode (48 of 34; fig. 2; [0030]) and a cathode (48 of 36; fig. 2; [0030]) are arranged in a stack, wherein the anode and the cathode overlap and are laterally offset to define a portion of the anode that does not overlap the cathode and a portion of the cathode that does not overlap the anode (fig. 2; [0030]); 
a capacitance-forming layer of the dielectric material arranged between the anode and the cathode in the stack, wherein the capacitance-forming layer separates overlapping portions of the anode and the cathode (seen in fig. 2 & 7); 
an electro-mechanical connection for the anode comprising: 
 	a first hole (26, 38, 42 – fig. 2 & 7; [0028]) which extends into the body in the direction of the stack and through the portion of the anode that does not overlap the 
an electro-mechanical connection for the cathode, comprising: 
 	a second hole (28, 40, 44 – fig. 2 & 7; [0028]) which extends into the body in the direction of the stack and through the portion of the cathode that does not overlap the anode, the second hole including a second electrical connector (64 – fig. 7; [0034]), wherein the second electrical connector is in electrical contact with the cathode (fig. 7; [0034]), 
wherein each of the first and second electrical connectors is suitable for holding a respective contact pin (70 & 72 – fig. 7; [0034]).  Baechle ‘093 fails to disclose wherein each of the first and second electrical connectors comprises a respective compliant element and is suitable for holding a respective contact pin, the respective compliant element being configured to decouple the body from mechanical forces applied to the respective contact pin when the first or second electrical connector is holding the respective contact pin.

Stevenson ‘527 discloses a capacitor comprising:
a body (400 - fig. 14; [0049]} of dielectric material in which at least one anode (106 — fig. 16; [0050]} and at least one cathode (105- fig. 15; [0050]) are arranged in a stack, with
at least one capacitance-forming layer of the dielectric material (102 - fig. 15-16; [0041]} arranged between the at least anode and the at least one cathode in the stack; and

at least one hole (seen in fig. 14-16 & 18; [0049-0056]) which extends into the body in the direction of the stack,
the at least one hole including an electrical connector (136 - fig. 17-18; [0046]), wherein the electrical connector is in electrical contact with either the at least one anode or the at least one cathode (fig. 14 & 18; [0049]); and wherein the electrical connector comprises a compliant element (152 - fig. 17; [0052]) and is suitable for holding a contact pin (122/142 - fig. 14 & 18; [0051-0052]), the compliant element being configured to decouple the body from mechanical forces applied to the contact pin when the electrical connector is holding the contact pin (152 is springy and have elasticity; thus 152 will decouple the body from mechanical forces applied to the pin such as those applied during connection of the pin to another component).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrical connector of Stevenson ‘527 as the connector of Baechle ‘093 to obtain a capacitor that can be high volume manufactured allowing for reduced cost.

In regards to claim 2,
Baechle ‘093 further discloses comprising a plurality of anodes, a plurality of cathodes, and a plurality of capacitance-forming layers of the dielectric material (seen in fig. 2 & 7).  

In regards to claim 5,
Baechle ‘093 further discloses wherein the first electro-mechanical connection and the second electro-mechanical connection each include a plurality of holes extending into the body in the direction of the stack (fig. 1), the holes being provided with respective electrical connectors (fig. 7).  Baechle ‘093 fails to disclose wherein the electrical connectors each comprise a respective compliant element and are each suitable for holding a respective contact pin, the respective compliant elements being configured to decouple the body from mechanical forces applied to the respective contact pin when the electrical connectors hold the contact pins.  

Stevenson ‘527 discloses wherein the electrical connectors each comprise a respective compliant element and are each suitable for holding a respective contact pin, the respective compliant elements being configured to decouple the body from mechanical forces applied to the respective contact pin when the electrical connectors hold the contact pins (fig. 14-18).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrical connector of Stevenson ‘527 as the connector of Baechle ‘093 to obtain a capacitor that can be high volume manufactured allowing for reduced cost.

In regards to claim 6,


In regards to claim 7,
Baechle ‘093 further discloses wherein the body includes an edge margin surrounding perimeters of the anode and the cathode (fig. 1-2 & 7).  

In regards to claim 10,
Baechle ‘093 further discloses wherein the first and second holes have electrically-conductive bores (60 & 62 – fig. 6-7; [0033]).  

In regards to claim 11,
Baechle ‘093 fails to disclose wherein each respective compliant element comprises fingers for holding the respective contact pin.  

Stevenson ‘527 discloses wherein each respective compliant element comprises fingers (152 – fig. 17; [0052]) for holding the respective contact pin.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrical connector of Stevenson ‘527 as the connector of Baechle ‘093 to obtain a capacitor that can be high volume manufactured allowing for reduced cost.

In regards to claim 12,
Baechle ‘093 fails to disclose wherein each of the first and second electrical connectors includes a respective sleeve.  

Stevenson ‘527 discloses wherein each of the first and second electrical connectors includes a respective sleeve (144 – fig. 17-18; [0051]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrical connector of Stevenson ‘527 as the connector of Baechle ‘093 to obtain a capacitor that can be high volume manufactured allowing for reduced cost.

In regards to claim 15,
Baechle ‘093 further discloses wherein the first and second holes are through-holes extending between a top face of the body and a bottom face of the body (fig. 2 & 7).  

Claim(s) 1-2, 6-7, 10, & 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baechle ‘093 in view of Gliha, Jr. (US 5,153,540).
In regards to claim 1,
Baechle ‘093 discloses a capacitor comprising: 

a capacitance-forming layer of the dielectric material arranged between the anode and the cathode in the stack, wherein the capacitance-forming layer separates overlapping portions of the anode and the cathode (seen in fig. 2 & 7); 
an electro-mechanical connection for the anode comprising: 
 	a first hole (26, 38, 42 – fig. 2 & 7; [0028]) which extends into the body in the direction of the stack and through the portion of the anode that does not overlap the cathode, the first hole including a first electrical connector (64 – fig. 7; [0034]), wherein the first electrical connector is in electrical contact with the anode (fig. 7; [0034]); and 
an electro-mechanical connection for the cathode, comprising: 
 	a second hole (28, 40, 44 – fig. 2 & 7; [0028]) which extends into the body in the direction of the stack and through the portion of the cathode that does not overlap the anode, the second hole including a second electrical connector (64 – fig. 7; [0034]), wherein the second electrical connector is in electrical contact with the cathode (fig. 7; [0034]), 
wherein each of the first and second electrical connectors is suitable for holding a respective contact pin (70 & 72 – fig. 7; [0034]).  Baechle ‘093 fails to disclose wherein each of the first and second electrical connectors comprises a respective compliant element and is suitable for holding a respective contact pin, the respective compliant 

Gliha ‘540 discloses a capacitor comprising:
a body (10 – fig. 1; C2:L61-68) of dielectric material in which at least one anode (24 - fig. 1; C2:L61-68) and at least one cathode (23 - fig. 1; C2:L61-68) are arranged in a stack, with
at least one capacitance-forming layer of the dielectric material arranged between the at least anode and the at least one cathode in the stack (C2:L61-68); and an electro-mechanical connection; wherein the electro-mechanical connection comprises:
at least one hole (seen in fig. 1; C2:L61-68) which extends into the body in the direction of the stack,
the at least one hole including an electrical connector (18 - fig. 1; C3:L26-32 - retention spring), wherein the electrical connector is in electrical contact with either the at least one anode or the at least one cathode (seen in fig. 1); and wherein the electrical connector comprises a compliant element and is suitable for holding a contact pin (20 – fig. 1; C2:L61-68), the compliant element being configured to decouple the body from mechanical forces applied to the contact pin when the electrical connector is holding the contact pin (retention spring has elasticity; thus retention spring will decouple the body from mechanical forces applied to the pin such as those applied during connection of the pin to another component).

One of ordinary skill in the art would have recognized that retention springs and conductive fill such as solder are known equivalents for providing electrical and mechanical connectivity between the electrodes and pins within the capacitor art.  It would have been obvious to one of ordinary skill in the art to substitute one known element (retention spring as taught by Gliha ‘540) for another known equivalent element (conductive fill as taught by Baechle ‘093) resulting in the predictable result of forming an electrical and mechanical connection between the contact pin and electrodes.  Furthermore, one of ordinary skill in the art would have recognized the finite number (three taught by Gliha ‘540) of predictable solutions for electrical and mechanical connectors between a contact pin and electrode as evidenced by Gliha ‘540.  Absent unexpected results, it would have been obvious to try each of the three different connectors (including retention springs) to provide electrical and mechanical connection between the electrodes and pin. KSR International Co. v. Teleflex Inc., 550 U.S. –, 82 USPQ2d 1385 (2007)

In regards to claim 2,
Baechle ‘093 further discloses comprising a plurality of anodes, a plurality of cathodes, and a plurality of capacitance-forming layers of the dielectric material (seen in fig. 2 & 7).  

In regards to claim 6,


In regards to claim 7,
Baechle ‘093 further discloses wherein the body includes an edge margin surrounding perimeters of the anode and the cathode (fig. 1-2 & 7).  

In regards to claim 10,
Baechle ‘093 further discloses wherein the first and second holes have electrically-conductive bores (60 & 62 – fig. 6-7; [0033]).  

In regards to claim 15,
Baechle ‘093 further discloses wherein the first and second holes are through-holes extending between a top face of the body and a bottom face of the body (fig. 2 & 7).  

In regards to claim 16,
The combination further discloses capacitor assembly comprising two or more capacitors (fig. 1 of Gliha ‘540) as defined in claim 15 (see above rejection) arranged in a stack Gliha ‘540, wherein holes of the capacitors are aligned along a common axis, and a common contact pin extends through the aligned holes along the axis to connect together the multi-layer capacitors (fig. 1 of Gliha ‘540).  

One of ordinary skill in the art would have recognized that retention springs and conductive fill such as solder are known equivalents for providing electrical and mechanical connectivity between the electrodes and pins within the capacitor art.  It would have been obvious to one of ordinary skill in the art to substitute one known element (retention spring as taught by Gliha ‘540) for another known equivalent element (conductive fill as taught by Baechle ‘093) resulting in the predictable result of forming an electrical and mechanical connection between the contact pin and electrodes.  Furthermore, one of ordinary skill in the art would have recognized the finite number (three taught by Gliha ‘540) of predictable solutions for electrical and mechanical connectors between a contact pin and electrode as evidenced by Gliha ‘540.  Absent unexpected results, it would have been obvious to try each of the three different connectors (including retention springs) to provide electrical and mechanical connection between the electrodes and pin. KSR International Co. v. Teleflex Inc., 550 U.S. –, 82 USPQ2d 1385 (2007)

In regards to claim 17,
Baechle ‘093 discloses a kit for assembling a capacitor, which kit comprises: 
a capacitive component; 
first and second electrical connectors (64 – fig. 7; [0034]); and 
first and second contact pins (70 & 72 – fig. 7; [0034]); 
wherein the capacitive component comprises: -8- )45-2307.1Atty. Dkt. No. 112057-1623 (S-0004US) 

a capacitance-forming layer of the dielectric material arranged between the anode and the cathode in the stack, wherein the capacitance-forming layer separates overlapping portions of the anode and the cathode (seen in fig. 2 & 7); 
a first hole (26, 38, 42 – fig. 2 & 7; [0028]) extending into the body in the direction of the stack and through a portion of the anode that does not overlap the cathode (fig. 7; [0034]); and 
a second hole (28, 40, 44 – fig. 2 & 7; [0028]) which extends into the body in the direction of the stack and through a portion of the cathode that does not overlap the anode (fig. 7; [0034]); 
wherein the first electrical connector is capable of being arranged in the first hole in electrical contact with the anode and is suitable for holding the first contact pin in the first hole (fig. 7; [0034]), 
wherein the second electrical connector is capable of being arranged in the second hole in electrical contact with the cathode and is suitable for holding the second contact pin in the second hole (fig. 7; [0034]).  Baechle ‘093 fails to disclose wherein the first and second electrical connectors comprise respective compliant elements configured, in the assembled capacitor, to decouple the body from mechanical forces applied to the first and second contact pins.

Gliha ‘540 discloses a capacitor comprising:
a body (10 – fig. 1; C2:L61-68) of dielectric material in which at least one anode (24 - fig. 1; C2:L61-68) and at least one cathode (23 - fig. 1; C2:L61-68) are arranged in a stack, with
at least one capacitance-forming layer of the dielectric material arranged between the at least anode and the at least one cathode in the stack (C2:L61-68); and an electro-mechanical connection; wherein the electro-mechanical connection comprises:
at least one hole (seen in fig. 1; C2:L61-68) which extends into the body in the direction of the stack,
the at least one hole including an electrical connector (18 - fig. 1; C3:L26-32 - retention spring), wherein the electrical connector is in electrical contact with either the at least one anode or the at least one cathode (seen in fig. 1); and wherein the electrical connector comprises a compliant element and is suitable for holding a contact pin (20 – fig. 1; C2:L61-68), the compliant element being configured to decouple the body from mechanical forces applied to the contact pin when the electrical connector is holding the contact pin (retention spring has elasticity; thus retention spring will decouple the body from mechanical forces applied to the pin such as those applied during connection of the pin to another component).

One of ordinary skill in the art would have recognized that retention springs and conductive fill such as solder are known equivalents for providing electrical and 

In regards to claim 18,
Baechle ‘093 further discloses wherein the first and second holes are through holes (fig. 2-7) and the first and second contact pins have respective lengths greater than a height of the capacitive component, such that the first and second contact pins are capable of extending through the capacitive components arranged in a stack (fig. 7).  Baechle ‘093 fails to disclose the first and second contact pins have respective lengths greater than twice a height of the capacitive component, such that the first and second contact pins are capable of extending through two or more capacitive components arranged in a stack.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the lengths of the contact pins of Baechle ‘093 to be greater than twice a height of the capacitive component as taught by Gliha ‘540 to allow for multiple capacitors to be connected in parallel and further connected to a circuit using a single contact pin in aligned holes.

Claim(s) 1& 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baechle ‘093 in view of Zhao et al. (US 2008/0198530).
In regards to claim 1,
Baechle ‘093 discloses a capacitor comprising: 
a body of dielectric material (46 & 22 – fig. 2 & 7; [0026] & [0029]) in which an anode (48 of 34; fig. 2; [0030]) and a cathode (48 of 36; fig. 2; [0030]) are arranged in a stack, wherein the anode and the cathode overlap and are laterally offset to define a portion of the anode that does not overlap the cathode and a portion of the cathode that does not overlap the anode (fig. 2; [0030]); 
a capacitance-forming layer of the dielectric material arranged between the anode and the cathode in the stack, wherein the capacitance-forming layer separates overlapping portions of the anode and the cathode (seen in fig. 2 & 7); 

 	a first hole (26, 38, 42 – fig. 2 & 7; [0028]) which extends into the body in the direction of the stack and through the portion of the anode that does not overlap the cathode, the first hole including a first electrical connector (64 – fig. 7; [0034]), wherein the first electrical connector is in electrical contact with the anode (fig. 7; [0034]); and 
an electro-mechanical connection for the cathode, comprising: 
 	a second hole (28, 40, 44 – fig. 2 & 7; [0028]) which extends into the body in the direction of the stack and through the portion of the cathode that does not overlap the anode, the second hole including a second electrical connector (64 – fig. 7; [0034]), wherein the second electrical connector is in electrical contact with the cathode (fig. 7; [0034]), 
wherein each of the first and second electrical connectors is suitable for holding a respective contact pin (70 & 72 – fig. 7; [0034]).  Baechle ‘093 fails to disclose wherein each of the first and second electrical connectors comprises a respective compliant element and is suitable for holding a respective contact pin, the respective compliant element being configured to decouple the body from mechanical forces applied to the respective contact pin when the first or second electrical connector is holding the respective contact pin.

Zhao ‘530 discloses a capacitor comprising:
a body (210 - fig. 4; [0032]) of dielectric material in which at least one anode (211 - fig. 4; [0032]) and at least one cathode (212 - fig. 4; [0032]) are arranged in a stack, with

an electro-mechanical connection;
wherein the electro-mechanical connection comprises:
at least one hole (215 - fig. 4; [0032]) which extends into the body in the direction of the stack,
the at least one hole including an electrical connector (240 - fig. 4; [0033]), wherein the electrical connector is in electrical contact with either the at least one anode or the at least one cathode ([0032]); and wherein the electrical connector comprises a compliant element (240 - fig. 4; [0033]) and is suitable for holding a contact pin, the compliant element being configured to decouple the body from mechanical forces applied to the contact pin when the electrical connector is holding the contact pin (as 240 is a spring and has elasticity; 240 will decouple the body from mechanical forces).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrical connector of Zhao ‘530 as the connector of Baechle ‘093 to obtain a capacitor that can be reduced in cost and provides strain relief structure during pin deflection.

In regards to claim 13,


Zhao ‘530 discloses wherein the first and second electrical connectors are in the form of canted springs (fig. 5; claim 3).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrical connector of Zhao ‘530 as the connector of Baechle ‘093 to obtain a capacitor that can be reduced in cost and provides strain relief structure during pin deflection.

In regards to claim 14,
Baechle ‘093 fails to disclose wherein two or more electrical connectors are arranged in a hole of an electro-mechanical connection.

Zhao ‘530 discloses wherein two or more electrical connectors are arranged in a hole of an electro-mechanical connection (fig. 6; [0043]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrical connector of Zhao ‘530 as the connector of Baechle ‘093 to obtain a capacitor that can be reduced in cost and provides strain relief structure during pin deflection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0326061 – fig. 1 & 4		US 2002/0158307 – fig. 1
JP2006222440A – fig. 1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848